The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/993,739 by Myung et al. for “Method For Transmitting And Receiving Signal In Wireless Communication System Using User Equipment (UE), Involves Transmitting Configured Grant (CG) Physical Uplink Shared Channel (CG PUSCH) Based On Resource Allocation Information”, filed on 08/14/2020. 
Claims 1-14 are now pending. The independent claims are 1, 7 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US20200351861A1), hereinafter MUKHERJEE, in view of Islam et al. (US20200228248A1), hereinafter ISLAM.

MUKHERJEE teaches A method of a user equipment (UE) in a wireless communication system, the method comprising: (MUKHERJEE, Fig. 4A, paragraph 47, teach UE in wireless communication with base station.)
receiving resource allocation information related to a configured grant (CG)-based uplink transmission; (MUKHERJEE, Fig. 4A, step 408, paragraphs 48-49, 27-60, teach the UE receiving configuration information (i.e. configured grant for uplink transmission).)
receiving configuration information indicating multiplexing between CG uplink control information (CG UCI) and hybrid automatic repeat request acknowledgement (HARQ-ACK) information, (MUKHERJEE, Fig. 4A, steps 414, 416, 418, paragraphs 51-52, 57-60, teach the UE receiving DCI (i.e. configuration information) indicating UCI multiplexing and HARQs for which ack/nack should be reported (i.e. multiplexing between CG uplink control information (CG UCI) and hybrid automatic repeat request acknowledgement (HARQ-ACK) information).) 
and transmitting a CG physical uplink shared channel (CG PUSCH) based on the resource allocation information, (MUKHERJEE, Fig. 4B, step 442, paragraphs 56-60, teach transmitting the CG via the PUSCH based on the resource information.)
wherein encoded information according to the joint encoding is multiplexed on the CG PUSCH, (MUKHERJEE, Fig. 4B, step 442, paragraphs 56-60, teach transmitting the CG via the PUSCH based on the resource information.)
wherein a beta offset value corresponding to one of a first index, a second index, or a third index related to a beta offset of the HARQ-ACK information is applied to the joint encoding. (MUKHERJEE, Fig. 4A, step 420, paragraph 51, teach a beta offset used to control UCI error coding (i.e. first, second or third index) related to the HAR-ACK information.)
MUKHERJEE does not describe performing joint encoding of the CG UCI and the HARQ-ACK information based on the configuration information; 
ISLAM in the same field of endeavor teaches performing joint encoding of the CG UCI and the HARQ-ACK information based on the configuration information; (ISLAM, paragraphs 124-129, teach joint encoding HARQ-ACK and UCI based on SR configurations.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ISLAM with the teachings of MUKHERJEE to perform joint encoding of the CG UCI and the HARQ-ACK information based on configuration information. The motivation would be to efficiently multiplex a SR onto a PUSCH with UCI types such as HARQ-ACK (ISLAM, paragraph 124).

Regarding claim 6, MUKHERJEE in view of ISLAM teaches the method according to claim 1, wherein the configuration information is received in a higher-layer signal. (MUKHERJEE, paragraphs 57, 66, teach receiving the configuration by higher layer signaling. Additionally, ISLAM paragraphs 30-31, also teach receiving the configuration information by higher layer signaling such as RRC signaling.)
ISLAM with the teachings of MUKHERJEE to receive the configuration information in a higher-layer signal. The motivation would be to efficiently multiplex a SR onto a PUSCH with UCI types such as HARQ-ACK (ISLAM, paragraph 124).

Regarding claim 7, MUKHERJEE teaches A user equipment (UE) in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operatively connected to the at least one transceiver and the at least one processor and, when executed, causing the at least one transceiver and the at least one processor to perform an operation, wherein the operation comprises: (MUKHERJEE, Fig. 10, paragraphs 102-103, teach UE 1000 comprising wireless interface 1004 (i.e. transceiver), processor 1002, memory 1020 connected to the transceiver and processor.)
receiving resource allocation information related to a configured grant (CG)-based uplink transmission; (MUKHERJEE, Fig. 4A, step 408, paragraphs 48-49, 27-60, teach the UE receiving configuration information (i.e. configured grant for uplink transmission).)
receiving configuration information indicating multiplexing between CG uplink control information (CG UCI) and hybrid automatic repeat request acknowledgement (HARQ-ACK) information, (MUKHERJEE, Fig. 4A, steps 414, 416, 418, paragraphs 51-52, 57-60, teach the UE receiving DCI (i.e. configuration information) indicating UCI multiplexing and HARQs for which ack/nack should be 
and transmitting a CG physical uplink shared channel (CG PUSCH) based on the resource allocation information, (MUKHERJEE, Fig. 4B, step 442, paragraphs 56-60, teach transmitting the CG via the PUSCH based on the resource information.)
wherein encoded information according to the joint encoding is multiplexed on the CG PUSCH, (MUKHERJEE, Fig. 4B, step 442, paragraphs 56-60, teach transmitting the CG via the PUSCH based on the resource information.)
and wherein a beta offset value corresponding to one of a first index, a second index, or a third index related to a beta offset of the HARQ-ACK information is applied to the joint encoding. (MUKHERJEE, Fig. 4A, step 420, paragraph 51, teach a beta offset used to control UCI error coding (i.e. first, second or third index) related to the HAR-ACK information.)
MUKHERJEE does not describe performing joint encoding of the CG UCI and the HARQ-ACK information based on the configuration information; 
ISLAM in the same field of endeavor teaches performing joint encoding of the CG UCI and the HARQ-ACK information based on the configuration information; (ISLAM, paragraphs 124-129, teach joint encoding HARQ-ACK and UCI based on SR configurations.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ISLAM with the teachings of MUKHERJEE to perform joint encoding of the CG UCI and the HARQ-ISLAM, paragraph 124).

Regarding claim 12, MUKHERJEE in view of ISLAM teaches the UE of claim 7, wherein the configuration information is received in a higher-layer signal. (MUKHERJEE, paragraphs 57, 66, teach receiving the configuration by higher layer signaling. Additionally, ISLAM paragraphs 30-31, also teach receiving the configuration information by higher layer signaling such as RRC signaling.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ISLAM with the teachings of MUKHERJEE to receive the configuration information in a higher-layer signal. The motivation would be to efficiently multiplex a SR onto a PUSCH with UCI types such as HARQ-ACK (ISLAM, paragraph 124).

Regarding claim 14, MUKHERJEE teaches An apparatus for a user equipment (UE), the apparatus comprising: at least one processor; and at least one computer memory operatively connected to the at least one processor and, when executed, causing the at least one processor to perform an operation, wherein the operation comprises: (MUKHERJEE, Fig. 10, paragraphs 102-103, teach UE 1000 comprising wireless interface 1004 (i.e. transceiver), processor 1002, memory 1020 connected to the transceiver and processor.)
receiving resource allocation information related to a configured grant (CG)-based uplink transmission; (MUKHERJEE, Fig. 4A, step 408, paragraphs 48-49, 27-60, teach the UE receiving configuration information (i.e. configured grant for uplink transmission).) 
receiving configuration information indicating multiplexing between CG uplink control information (CG UCI) and hybrid automatic repeat request acknowledgement (HARQ-ACK) information, (MUKHERJEE, Fig. 4A, steps 414, 416, 418, paragraphs 51-52, 57-60, teach the UE receiving DCI (i.e. configuration information) indicating UCI multiplexing and HARQs for which ack/nack should be reported (i.e. multiplexing between CG uplink control information (CG UCI) and hybrid automatic repeat request acknowledgement (HARQ-ACK) information).)
and transmitting a CG physical uplink shared channel (CG PUSCH) based on the resource allocation information, (MUKHERJEE, Fig. 4B, step 442, paragraphs 56-60, teach transmitting the CG via the PUSCH based on the resource information.)
wherein encoded information according to the joint encoding is multiplexed on the CG PUSCH, (MUKHERJEE, Fig. 4B, step 442, paragraphs 56-60, teach transmitting the CG via the PUSCH based on the resource information.)
and wherein a beta offset value corresponding to one of a first index, a second index, or a third index related to a beta offset of the HARQ-ACK information is applied to the joint encoding. (MUKHERJEE, Fig. 4A, step 420, paragraph 51, teach a beta offset used to control UCI error coding (i.e. first, second or third index) related to the HAR-ACK information.)
MUKHERJEE does not describe performing joint encoding of the CG UCI and the HARQ-ACK information based on the configuration information; 
ISLAM in the same field of endeavor teaches performing joint encoding of the CG UCI and the HARQ-ACK information based on the configuration information; (ISLAM, paragraphs 124-129, teach joint encoding HARQ-ACK and UCI based on SR configurations.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ISLAM with the teachings of MUKHERJEE to perform joint encoding of the CG UCI and the HARQ-ACK information based on configuration information. The motivation would be to efficiently multiplex a SR onto a PUSCH with UCI types such as HARQ-ACK (ISLAM, paragraph 124).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US20200351861A1), hereinafter MUKHERJEE, in view of Islam et al. (US20200228248A1), hereinafter ISLAM, and further in light of REN et al. (US20210410093A1), hereinafter REN.

Regarding claim 13, although MUKHERJEE in view of ISLAM teaches all the limitations with respect to claim 7 above, MUKHERJEE in view of ISLAM does not describe wherein the UE includes an autonomous driving vehicle communicable with at least one of a network or an autonomous driving vehicle other than the UE.
REN in the same field of endeavor teaches wherein the UE includes an autonomous driving vehicle communicable with at least one of a network or an autonomous driving vehicle other than the UE. (REN, paragraph 49, teaches D2D communications wherein devices (e.g. UE) include V2X vehicles related to autonomous driving and operable to send messages over a network.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of REN to configure the UE as including an autonomous driving vehicles communicable with at least a network. The motivation would be to support vehicle-to-anything else (V2X) communications (REN, paragraph 49).

Allowable Subject Matter
Claims 2-5, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bhattad et al. (US20210051702A1) is directed to receiving a configuration for a configured grant resource and transmit an UL communication signal in the configured . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/WALLI Z BUTT/Examiner, Art Unit 2412